Exhibit 10.1

Execution Copy

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) is entered into as of January 3,
2014 (the “Effective Date”), by and between APPROACH RESOURCES INC., a Delaware
corporation (the “Company”), and SERGEI KRYLOV, an individual residing in the
State of Texas (“Employee”).

RECITALS

WHEREAS, the Company desires to employ Employee, and Employee desires to be
employed by the Company, subject to the terms and conditions of this Agreement.

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in this Agreement and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree to the following
terms:

TERMS

 

1. Employment and Position. Effective as of the Effective Date of this
Agreement, the Company shall employ Employee as its Executive Vice President and
Chief Financial Officer, and Employee shall serve in such capacities, subject to
the terms of this Agreement, and Employee shall report directly to the Company’s
President and Chief Executive Officer (the “President”) and/or Board of
Directors (the “Board”).

 

2. Duties. Employee shall perform in the capacities described in paragraph 1 and
shall have such duties, responsibilities, and authorities as may be reasonably
assigned by the President and/or Board, in his or its sole discretion, including
without limitation duties, responsibilities, and authorities for the Company’s
Affiliates (as defined below). Employee shall devote his full time, best
efforts, abilities, knowledge, and experience to the Company’s business and
affairs as necessary to faithfully perform his duties, responsibilities, and
authorities under this Agreement.

 

3. Place of Performance. Although Employee shall be expected to work at all
Company locations from time to time and travel as necessary to perform his
duties, responsibilities, and authorities under this Agreement, Employee’s
primary work location shall be at the Company’s corporate headquarters or within
50 miles from the Company’s corporate headquarters. The Company shall provide
without cost to Employee such office space, secretarial, and administrative
services, equipment, furniture, and furnishings as are suitable and appropriate
to Employee’s titles and positions.

 

4. Term of Agreement.

 

  (a) Initial Term. This Agreement shall continue in full force and effect for
the initial term described in this subparagraph 4(a) (the “Initial Term”),
commencing on the Effective Date and expiring on January 3, 2016 (the
“Expiration Date”), unless terminated before the Expiration Date in accordance
with paragraph 6.



--------------------------------------------------------------------------------

  (b) Renewal Term. Notwithstanding subparagraph 4(a), the effectiveness of this
Agreement shall automatically be extended for an additional one-year term on the
Expiration Date and on each successive anniversary of the Expiration Date (each,
a “Renewal Date”), unless and until (i) either party gives written notice of
non-renewal at least 120 days prior to the Expiration Date or any Renewal Date;
or (ii) the Agreement is terminated earlier in accordance with paragraph 6
(each, a “Renewal Term”).

 

  (c) Term. The Initial Term and any Renewal Terms shall be referred to below
collectively as the “Term” of this Agreement.

 

5. Compensation and Employment Benefits. In consideration for the performance of
Employee’s duties, responsibilities, and authorities under this Agreement, the
Company shall provide Employee with the following compensation and employment
benefits:

 

  (a) Base Salary. From the Effective Date until changed as provided in this
subparagraph, the Company shall pay Employee an annual base salary of $375,000,
less applicable deductions and withholdings (the “Base Salary”), prorated for
any partial period of employment. The Base Salary shall be payable semi-monthly
in accordance with the Company’s ordinary payroll policies and procedures for
employee compensation. During the Term, Employee’s Base Salary shall be subject
to an annual review and adjustment by the Board in its sole discretion.

 

  (b) Bonus.

 

  (i) Performance Plan. In addition to the Base Salary, Employee shall be
eligible to participate in the Company Performance Incentive Plan or another
bonus plan or program maintained by the Company or an Affiliate, including, but
not limited to, the Short-Term Incentive Plan (collectively a “Performance
Plan”) at set levels to be determined annually by the Compensation Committee of
the Board in its sole discretion. For purposes of this Agreement, “Bonus” means
any annual bonus payable pursuant to the Performance Plan to Employee.

 

  (ii) Payout Option. The Bonus may be paid in cash, common stock of the
Company, or a combination thereof, as determined by the Compensation Committee
in its sole discretion; provided, however, that the Compensation Committee may
offer Employee the option to elect to receive the value of any Bonus in cash,
common stock, or a combination thereof, subject to applicable law and such
terms, conditions, and limitations as the Compensation Committee may establish
from time to time.

 

  (iii)

Discretionary Participation Level. The Compensation Committee, in its sole
discretion, shall determine Employee’s participation in the

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT - Page 2



--------------------------------------------------------------------------------

  Performance Plan and amount or range of the Bonus available to Employee based
on achievement of performance goals during the fiscal year or other performance
period.

 

  (iv) Payment. Any Bonus or other discretionary compensation payments due under
this Agreement shall be paid to Employee at the time specified by the
Compensation Committee at the time any such Bonus or other discretionary
compensation payment is awarded, but in no event later than 2 1⁄2 months after
the end of the taxable year in which any substantial risk of forfeiture with
respect to such Bonus or other payment lapses. Unless otherwise specifically
provided for in this Agreement or a plan, policy or program of the Company,
Employee must be employed by the Company or an Affiliate on the date the Bonus
or other payment is made to be entitled to receive the Bonus or other payment.

 

  (c) Employment Benefits. The Company shall provide Employee with the
employment benefits that the Company ordinarily provides to its executive-level
employees. Such employment benefits shall be governed by the applicable plan
documents, insurance policies, and/or employment policies, and may be modified,
suspended, revoked, or terminated in accordance with the terms of the applicable
documents or policies without violating this Agreement. In addition to those
benefits, the Company shall provide or cause to provide the following benefits
upon satisfaction by Employee of any eligibility requirements, subject to the
following limitations:

 

  (i) Sick-Leave Benefits. To the extent made available to other employees of
the Company, and unless this Agreement is terminated pursuant to paragraph 6 in
which case no sick-leave benefits shall be payable, Employee shall be paid sick
leave benefits at his then prevailing Base Salary rate during his absence due to
illness or other incapacity up to a maximum of 180 days in any one-year period,
prorated for any partial year of service.

 

  (ii) Vacations. The Company shall provide Employee with a minimum of four
weeks of paid vacation per calendar year during the Term, prorated for the first
calendar year of the Term. Unless the Company has adopted a plan or policy
pursuant to which some or all of such vacation may be rolled over to the next
succeeding year in which case only a maximum of four weeks of paid vacation may
be carried over, such vacation may not be carried over from calendar year to
calendar year and accrued unused vacation shall be forfeited if not used by the
end of the calendar year in which it was granted. The time and duration of any
vacation shall be subject to advance notice to the President. The Company shall
provide Employee with all paid holidays ordinarily given by the Company to its
employees. Employee shall be paid for any accrued unused vacation should this
Agreement terminate pursuant to paragraph 6.

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT - Page 3



--------------------------------------------------------------------------------

  (d) Reimbursement of Business Expenses. Employee may incur ordinary,
necessary, and reasonable business expenses in connection with the performance
of his duties, responsibilities, and authorities under this Agreement and for
the promotion of the Company’s business and activities during the Term,
including but not limited to expenses for necessary travel and entertainment and
other items of expenses required in the normal and routine course of Employee’s
employment. The Company shall promptly reimburse Employee from time to time for
all such business expenses incurred pursuant to and in conformity with this
subparagraph and the policies and practices of the Company relative to the
reimbursement of business expenses. Notwithstanding the foregoing, (i) the
amount of expenses eligible for reimbursement during a calendar year may not
affect the expenses eligible for reimbursement in any other calendar year,
(ii) the reimbursement must be made on or before the last day of the calendar
year following the calendar year in which the expense was incurred, and
(iii) the right to reimbursement shall not be subject to liquidation or exchange
for any other benefit.

 

6. Termination of Agreement. This Agreement may be terminated as follows;
provided, however, that any termination of this Agreement shall also constitute
a termination of Employee’s employment with the Company:

 

  (a) Death. This Agreement shall terminate immediately upon Employee’s death.

 

  (b) Permanent Disability. This Agreement shall immediately terminate in the
event that Employee becomes Permanently Disabled. For purposes of this
Agreement, Employee shall be deemed to have become “Permanently Disabled” when
(i) he receives disability benefits under either Social Security or the
Company’s long-term disability plan, if any, (ii) the President and/or the
Board, upon the written report of a qualified physician designated by the
President and/or the Board or its insurers, shall have determined (after a
complete physical examination of Employee at any time after he has been absent
from the Company for a total period of 180 or more calendar days in any 12-month
period) that Employee has become physically and/or mentally incapable of
performing his essential job functions with or without reasonable accommodation
as required by law, or (iii) Employee is otherwise unable for a continuous
period of 90 calendar days to perform his essential job functions with or
without reasonable accommodation as required by law due to injury, illness, or
other incapacity (physical or mental).

 

  (c) With Cause. The Company shall be entitled to terminate this Agreement
immediately for any Cause.

 

  (i) Definition of Cause. For purposes of this Agreement, “Cause” shall be
defined as follows:

 

  (A) the willful and continued failure by Employee substantially to perform his
duties, responsibilities, or authorities hereunder (other than any such failure
resulting from Employee becoming Permanently Disabled);

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT - Page 4



--------------------------------------------------------------------------------

  (B) the willful engaging by Employee in misconduct that is materially
injurious to the Company;

 

  (C) any misconduct by Employee in the course and scope of Employee’s
employment under this Agreement, including but not limited to dishonesty,
disloyalty, disorderly conduct, insubordination, harassment of other employees
or third parties, abuse of alcohol or controlled substances, or other violations
of the Company’s personnel policies, rules, or Code of Conduct;

 

  (D) any material violation by Employee of this Agreement; or

 

  (E) any violation by Employee of any fiduciary duty owed by Employee to the
Company or its Affiliates.

For purposes of this subparagraph, no act, or failure to act, on Employee’s part
shall be considered “willful” unless done, or omitted to be done, by him not in
good faith and without reasonable belief that his action or omission was in the
best interest of the Company.

 

  (ii) Limited Notice and Opportunity to Cure. If the Company determines in its
reasonable, good faith discretion that a cure is possible and appropriate, the
Company will give Employee written notice of the acts or omissions constituting
Cause and no termination of this Agreement shall be for Cause unless and until
Employee fails to cure such acts or omissions within 10 days following receipt
of such written notice. If the Company determines in its reasonable, good faith
discretion that a cure is not possible and appropriate, Employee shall have no
notice or cure rights before this Agreement is terminated for Cause.

 

  (d) Without Cause. The Company shall be entitled to terminate this Agreement
for any reason other than death, Employee becoming Permanently Disabled, or
Cause, at any time by providing 90 days written notice to Employee that the
Company is terminating the Agreement without Cause.

 

  (e) With Good Reason. Employee shall be permitted to terminate this Agreement
for any Good Reason.

 

  (i) Definition of Good Reason. For purposes of this Agreement, “Good Reason”
shall exist in the event any of the following actions are taken without
Employee’s consent:

 

  (A) a material diminution in Employee’s Base Salary, duties, responsibilities,
or authorities;

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT - Page 5



--------------------------------------------------------------------------------

  (B) a requirement that Employee report to an officer or employee other than
the President or the Board (or similar governing body);

 

  (C) a material relocation of Employee’s primary work location more than 50
miles away from the Company’s corporate headquarters; or

 

  (D) any other action or inaction by the Company that constitutes a material
breach by the Company of its obligations under this Agreement.

 

  (ii) Notice and Opportunity to Cure. To exercise his right to terminate for
Good Reason, Employee must provide written notice to the Company of his belief
that Good Reason exists within 90 days of the initial existence of the
condition(s) giving rise to Good Reason, and that notice shall describe the
condition(s) believed to constitute Good Reason. The Company shall have 30 days
to remedy the Good Reason condition(s). If not remedied within that 30-day
period, Employee may terminate this Agreement; provided, however, that such
termination must occur no later than 180 days after the date of the initial
existence of the condition(s) giving rise to the Good Reason; otherwise,
Employee is deemed to have accepted the condition(s), or the Company’s
correction of such condition(s), that may have given rise to the existence of
Good Reason.

 

  (f) Without Good Reason. Employee shall be entitled to terminate this
Agreement without Good Reason at any time by providing 120 days written notice
to Company that Employee is terminating the Agreement without Good Reason.

 

  (g) Expiration of Term. Either party may terminate this Agreement by providing
a proper notice of non-renewal in accordance with subparagraph 4(b).

 

7. Payments and Benefits Due Upon Termination.

 

  (a)

Accrued Obligations. Upon any termination of this Agreement, the Company shall
have no further obligation to Employee under this Agreement or otherwise, except
as expressly provided in this Agreement and except for (i) payment to Employee
of all earned but unpaid Base Salary through the Date of Termination, prorated
as provided in subparagraph 5(a), (ii) payment to Employee, in accordance with
the terms of the applicable benefit plan of the Company or to the extent
required by law, of any benefits to which Employee has a vested entitlement as
of the Date of Termination (other than any entitlement to severance or
separation pay, if any), (iii) payment to Employee of any accrued unused
vacation; and (iv) payment to Employee of any approved but un-reimbursed

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT - Page 6



--------------------------------------------------------------------------------

  business expenses incurred in accordance with applicable Company policy and
the terms of this Agreement. The payments and benefits described in
(i)-(iv) shall be referred to in this Agreement as the “Accrued Obligations” and
shall be paid in accordance with the Company’s plans and policies and applicable
law.

 

  (b) Termination by the Company Due to Death or Permanent Disability. If this
Agreement is terminated due to death or Employee becoming Permanently Disabled,
then the Company shall have no further obligations to Employee under this
Agreement or otherwise, except the Company shall provide the Accrued Obligations
to Employee in accordance with subparagraph 7(a) in addition to the following
severance payments and benefits payable to Employee or the personal
representative of Employee’s estate, as applicable:

 

  (i) on the earliest date between 20 and 60 days following Employee’s
Separation from Service when the Release described in subparagraph 10(a) has
become fully enforceable and irrevocable, a lump sum in cash equal to 100% of
his Base Salary in effect as of such Separation from Service; and

 

  (ii) on or before the 60th day following Employee’s Separation from Service, a
lump sum in cash equal to 100% of the average of any Bonuses received by
Employee from the Company in the two years immediately before the Separation
from Service.

(c) Termination by the Company for Cause or by Employee Without Good Reason.
Upon termination of this Agreement by (i) the Company for Cause in accordance
with subparagraph 6(c) or (ii) Employee without Good Reason in accordance with
subparagraph 6(f), the Company shall have no further obligations to Employee
under this Agreement or otherwise, except the Company shall provide the Accrued
Obligations to Employee in accordance with subparagraph 7(a).

 

  (d) Termination by the Company without Cause or by Employee for Good Reason.
If this Agreement is terminated by (i) the Company without Cause in accordance
with subparagraph 6(d) or (ii) Employee for Good Reason in accordance with
subparagraph 6(e), then the Company shall have no further obligations to
Employee under this Agreement or otherwise, except the Company shall provide the
Accrued Obligations to Employee in accordance with subparagraph 7(a) in addition
to the following severance payments and benefits:

 

  (i) on the earliest date between 20 and 60 days following Employee’s
Separation from Service when the Release described in subparagraph 10(a) has
become fully enforceable and irrevocable, a lump sum in cash equal to 200% of
the greater of (A) the then-current Base Salary, and (B) the Base Salary at any
time within two years immediately before the Separation from Service; and

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT - Page 7



--------------------------------------------------------------------------------

  (ii) on the date that annual bonuses are paid to other executive employees of
the Company, but in no event later than 2 1⁄2 months after the end of the
taxable year in which any substantial risk of forfeiture with respect to such
bonuses lapses, the Bonus that Employee would have received based on achievement
of performance goals under subparagraph 5(b) had this Agreement not terminated
for the year containing the Date of Termination; and

 

  (iii) during the portion, if any, of the 18-month period commencing on the
date of Employee’s Separation from Service (12-month period if Employee
terminates for Good Reason) that Employee is eligible to elect and elects to
continue coverage for himself and his eligible dependents under the Company’s or
an Affiliate’s group heath plan pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”), or similar state law, the
Company shall reimburse Employee on a monthly basis for the difference between
the amount Employee pays to effect and continue such coverage and the employee
contribution amount that active senior executive employees of the Company pay
for the same or similar coverage.

 

  (e) Expiration of the Term. If this Agreement is terminated by Employee
providing a proper notice of non-renewal in accordance with subparagraph 4(b),
the Company shall have no further obligations to Employee under this Agreement
or otherwise, except the Company shall provide the Accrued Obligations to
Employee in accordance with subparagraph 7(a). If this Agreement is terminated
by the Company providing a proper notice of non-renewal in accordance with
subparagraph 4(b), then the Company shall have no further obligations to
Employee under this Agreement or otherwise, except the Company shall provide the
Accrued Obligations to Employee in accordance with subparagraph 7(a) in addition
to the following severance payments and benefits:

 

  (i) on the earliest date between 20 and 60 days following Employee’s
Separation from Service when the Release described in subparagraph 10(a) has
become fully enforceable and irrevocable, a lump sum in cash equal to 200% of
the greater of (A) the then-current Base Salary, and (B) the Base Salary at any
time within two years immediately before the Separation from Service; and

 

  (ii)

on the date that annual bonuses are paid to other executive employees of the
Company, but in no event later than 2 1⁄2 months after the end of the taxable
year in which any substantial risk of forfeiture with respect to such bonuses
lapses, the Bonus that Employee would have received based on achievement of
performance goals under subparagraph 5(b) had this Agreement not terminated for
the year containing the Date of Termination multiplied by a fraction, the
numerator of which is the number of days

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT - Page 8



--------------------------------------------------------------------------------

  during the period beginning the first day of the performance period containing
the Date of Termination and ending on the Date of Termination, and the
denominator of which is the number of days in the applicable performance period;
and

 

  (iii) during the portion, if any, of the 18-month period commencing on the
date of Employee’s Separation from Service that Employee is eligible to elect
and elects to continue coverage for himself and his eligible dependents under
the Company’s or an Affiliate’s group heath plan pursuant to COBRA or similar
state law, the Company shall reimburse Employee on a monthly basis for the
difference between the amount Employee pays to effect and continue such coverage
and the employee contribution amount that active senior executive employees of
the Company pay for the same or similar coverage.

 

8. Change in Control. The parties acknowledge that Employee has entered into
this Agreement based on his confidence in the current stockholders of the
Company and the support of the Board. Accordingly, if the Company should undergo
a Change in Control the parties agree as follows:

 

  (a) Definitions.

 

  (i) Affiliate: except as otherwise provided in this Agreement, for purposes of
this Agreement, Affiliate means, with respect to the Company, any person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, the Company; provided, however,
that a natural person shall not be considered an Affiliate.

 

  (ii)

Change in Control: a Change in Control means (a) any consolidation or merger of
the Company in which the Company is not the continuing or surviving corporation
or pursuant to which shares of the Company’s common stock would be converted
into cash, securities or other property, other than a merger of the Company in
which the holders of the Company’s common stock immediately prior to the merger
have the same proportionate ownership of common stock of the surviving
corporation immediately after the merger, (b) any sale, lease, exchange or other
transfer (in one transaction or a series of related transactions) of all or
substantially all, of the assets of the Company and the its subsidiaries to any
other person or entity (other than an Affiliate of the Company), (c) the
stockholders of the Company approve any plan or proposal for liquidation or
dissolution of the Company, (d) any person or entity (other than Yorktown Energy
Partners V, L.P., or any of its affiliated funds), including a “group” as
contemplated by Section 13(d)(3) of the Securities Exchange Act of 1934, as
amended, acquires or gains ownership or control (including, without limitation,
power to vote) of more than 50% of the outstanding shares of the Company’s
voting stock (based upon voting

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT - Page 9



--------------------------------------------------------------------------------

  power) or (e) as a result of or in connection with a contested election of
directors, the persons who were directors of the Company before such election
shall cease to constitute a majority of the Board. Notwithstanding the
foregoing, a Change of Control shall not include a public offering of the
Company’s common stock or a transaction with its sole purpose to change the
state of the Company’s incorporation or to create a holding company that will be
owned in substantially the same proportions by the persons who held the
Company’s securities immediately before such transaction. Notwithstanding the
foregoing, with respect to any compensation that is subject to Section 409A of
the Code and with respect to which a Change in Control will accelerate payment,
“Change in Control” shall mean an event that qualifies both as a “change in
control” as defined herein as well as a “change of control event” as defined in
the regulations and guidance issued under Section 409A of the Code.

 

  (iii) CIC Effective Date: means the date upon which a Change of Control
occurs.

 

  (iv) Code: means Internal Revenue Code of 1986, as amended from time to time.

 

  (b) Change in Control Benefits and Payments. If Employee is employed by the
Company on the CIC Effective Date and this Agreement is terminated on or before
the first anniversary of the CIC Effective Date by the Company without Cause in
accordance with subparagraph 6(d) or by Employee for Good Reason in accordance
with subparagraph 6(e), then the Company shall have no further obligation to
Employee under this Agreement or otherwise, except the Company shall provide
Employee with the Accrued Obligations in accordance with subparagraph 7(a) plus
the following Change in Control payments and benefits in lieu of any severance
payments or benefits that may otherwise be due under subparagraph 7(d):

 

  (i) on the earliest date between 20 and 60 days following Employee’s
Separation from Service when the Release described in subparagraph 10(a) has
become fully enforceable and irrevocable, a lump sum in cash equal to 200% of
the greater of (A) the then-current Base Salary, and (B) the Base Salary at any
time within two years immediately before the CIC Effective Date; and

 

  (ii)

on or before the 60th day following Employee’s Separation from Service, a lump
sum in cash equal to 200% of the average of any Bonuses received by Employee
from the Company in the two years before the CIC Effective Date; provided
however, that if, as of the CIC Effective Date, Employee has not been employed
on two dates on which Bonus payments have been made or would have been made had
Employee been entitled to a Bonus for a given year, the amount payable to
Employee under this Section

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT - Page 10



--------------------------------------------------------------------------------

  8(b)(ii) shall be (x) a lump sum in cash equal to 200% of the target Bonus set
by the Compensation Committee for Employee, if any, or (y) if no such target
Bonus is set for Employee, then a lump sum in cash equal to 200% of the target
Bonus set by the Compensation Committee for the Chief Operating Officer of the
Company; and

 

  (iii) during the portion, if any, of the 18-month period commencing on the
date of Employee’s Separation from Service that Employee is eligible to elect
and elects to continue coverage for himself and his eligible dependents under
the Company’s or an Affiliate’s (or a successor of either such entity) group
heath plan pursuant to COBRA or similar state law, the Company shall reimburse
Employee on a monthly basis for the difference between the amount Employee pays
to effect and continue such coverage and the employee contribution amount that
active senior executive employees of the Company pay for the same or similar
coverage.

 

  (c) Effect of a Change in Control Following Date of Termination.
Notwithstanding any contrary provision in this Agreement, if this Agreement is
terminated by the Company without Cause in accordance with subparagraph 6(d) or
by Employee for Good Reason in accordance with subparagraph 6(e), and a CIC
Effective Date occurs within 120 days following the Date of Termination, then,
in addition to the severance payments and benefits provided to Employee in
accordance with subparagraph 7(d), the Company shall provide Employee (or to
Employee’s estate in the event of his death following the Date of Termination)
with the following Change in Control payments:

 

  (i) on or before the 60th day following the CIC Effective Date, a lump sum in
cash equal to the excess, if any, of (A) the Change of Control payment that
Employee would have been entitled to receive under subparagraph 8(b)(i) if he
was employed by the Company or an Affiliate on the CIC Effective Date, over
(B) the severance payment payable to Employee in accordance with subparagraph
7(d)(i); and

 

  (ii) on or before the 60th day following the CIC Effective Date, a lump sum in
cash equal to the excess, if any, of (A) the Change of Control payment that
Employee would have been entitled to receive under subparagraph 8(b)(ii) if he
was employed by the Company or an Affiliate on the CIC Effective Date, over
(B) the severance payment payable to Employee in accordance with subparagraph
7(d)(ii).

 

9.

Parachute Payment Limitation. Notwithstanding any contrary provision in this
Agreement, if Employee is a “disqualified individual” (as defined in
Section 280G of the Code), and the Change in Control payments and benefits
described in paragraph 8, together with any other payments which Employee has
the right to receive from the Company, would constitute a “parachute payment”
(as defined in Section 280G of the Code), the payments and benefits provided
hereunder shall be either (a) reduced (but not

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT - Page 11



--------------------------------------------------------------------------------

  below zero) so that the aggregate present value of such payments and benefits
received by Employee from the Company shall be $1.00 less than three times
Employee’s “base amount” (as defined in Section 280G of the Code) and so that no
portion of such payments received by Employee shall be subject to the excise tax
imposed by Section 4999 of the Code, or (b) paid in full, whichever produces the
better net after-tax result for Employee (taking into account any applicable
excise tax under Section 4999 of the Code and any applicable income tax). The
determination as to whether any such reduction in the amount of the payments and
benefits is necessary shall be made by the Company in good faith and such
determination shall be conclusive and binding on Employee. If a reduced payment
is made to Employee pursuant to clause (a) above and through error or otherwise
that payment, when aggregated with other payments from the Company (or its
affiliates) used in determining if a parachute payment exists, exceeds $1.00
less than three times Employee’s base amount, Employee shall immediately repay
such excess to the Company upon notification that an overpayment has been made.

 

10. Conditions on Receipt of Severance and Change-in-Control Benefits.

 

  (a) Compliance with Post-Termination Obligations and Execution and
Non-Revocation of General Release Agreement. Notwithstanding any other provision
in this Agreement, the Company’s payment to Employee of the severance payments
and benefits described in subparagraphs 7(b)(i), 7(d)(i)-(ii), and 7(e)(i) or
the Change in Control payments and benefits described in subparagraphs
8(b)(i)-(ii) and 8(c)(i)-(ii) is subject to the condition that he complies with
all applicable covenants under paragraphs 12, 13, 14, and 15 of this Agreement.
The Company shall have the right to cease payment of any such payments or
benefits, as well as to seek restitution of any such payments or benefits
already paid, if such covenants have been breached by Employee but all other
provisions of this Agreement shall remain in full force and effect. The
Company’s payment of such payments or benefits to Employee is also subject to
the condition that, within 55 days after the Date of Termination, he execute,
deliver to the Company, and not revoke as permitted by applicable law a General
Release Agreement in a form reasonably acceptable to the Company that fully and
finally releases and waives any and all claims, demands, actions, and suits
whatsoever which he has or may have against the Company and its Affiliates,
whether under this Agreement or otherwise, that arose before the General Release
Agreement was executed (the “Release”). For purposes of this Agreement, the
Release shall not become fully enforceable and irrevocable until Employee has
timely executed the Release and not revoked his acceptance of the Release within
seven days after its execution.

 

  (b)

Separation from Service Requirement. Notwithstanding any other provision of this
Agreement, Employee shall be entitled to the severance or Change in Control
benefits and payments in subparagraphs 7(b), 7(d), 7(e), or 8(b) only if
Employee’s termination of employment constitutes a Separation from Service. For
purposes of this Agreement, “Separation from Service” means separation from
service (within the meaning of Code Section 409A and the regulations and other
guidance promulgated thereunder (“Section 409A”)) with the group of

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT - Page 12



--------------------------------------------------------------------------------

  employers that includes the Company and each of its Affiliates. For this
purpose, “Affiliate” means any incorporated or unincorporated trade or business
or other entity or person, other than the Company, that along with the Company
is considered a single employer under Code Section 414(b) or Code
Section 414(c), but (i) in applying Code Section 1563(a)(1), (2), and (3) for
the purposes of determining a controlled group of corporations under Code
Section 414(b), the phrase “at least 50 percent” shall be used instead of the
phrase “at least 80 percent” in each place the phrase “at least 80 percent”
appears in Code Section 1563(a)(1), (2), and (3), and (ii) in applying Treasury
Regulation Section 1.414(c)-2 for the purposes of determining trades or
businesses (whether or not incorporated) that are under common control for the
purposes of Code Section 414(c), the phrase “at least 50 percent” shall be used
instead of the phrase “at least 80 percent” in each place the phrase “at least
80 percent” appears in Treasury Regulation Section 1.414(c)-2.

 

11. Other Provisions Relating to Termination.

(a) Notice of Termination. Any termination of this Agreement by the Company or
by Employee (other than termination because of death) shall be communicated by
written Notice of Termination to the other party thereto. For purposes of this
Agreement, a “Notice of Termination” shall mean a notice that indicates the
specific termination provision in this Agreement relied upon and sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination under the provision so indicated; provided, however, that any
failure to provide such detail shall not delay the effectiveness of the
termination.

(b) Date of Termination. For purposes of this Agreement, “Date of Termination”
shall mean (i) if Employee’s employment is terminated by death, the date of
death; (ii) if Employee’s employment is terminated because of Employee becoming
Permanently Disabled, then 60 days after Notice of Termination is given
(provided that Employee shall not have returned to the performance of his
duties, responsibilities, and authorities on a full-time basis during such
60-day period); (iii) if (A) Employee’s employment is terminated by the Company
with or without Cause or (B) Employee’s employment is terminated by Employee
with or without Good Reason, then in each case the date specified in the Notice
of Termination, which shall comply with the applicable notice requirements in
paragraph 6; and (iv) if this Agreement is not renewed, the last date of the
Initial Term or the Renewal Term as applicable.

(c) Mitigation. Employee shall not be required to mitigate the amount of any
payment or benefits provided for in paragraphs 7 or 8 by seeking other
employment or otherwise, nor shall the amount of any payment or benefit provided
for therein be reduced by any compensation earned by Employee as the result of
employment by another employer after the Date of Termination, or otherwise.

(d) Interest. Until paid, all past due amounts required to be paid by the
Company under any provision of this Agreement shall bear interest at 8% per
annum compounded daily.

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT - Page 13



--------------------------------------------------------------------------------

12. Business Opportunities and Intellectual Property.

 

  (a) Prompt Disclosure Required. Employee shall promptly disclose to the Board
in writing all Business Opportunities and Intellectual Property.

 

  (b) Definition of Business Opportunities. For purposes of this Agreement,
“Business Opportunities” shall mean all business ideas, prospects, proposals or
other opportunities pertaining to the lease, acquisition, exploration,
production, gathering or marketing of hydrocarbons and related products and the
exploration potential of geographical areas on which hydrocarbon exploration
prospects are located, that are developed by Employee before or during the Term
or originated by any third party and brought to the attention of Employee before
or during the Term, together with information relating thereto (including,
without limitation, geological and seismic data and interpretations thereof,
whether in the form of maps, charts, logs, seismographs, calculations,
summaries, memoranda, opinions, or other written or charted means).

 

  (c) Definition of Intellectual Property. For purposes of this Agreement,
“Intellectual Property” shall mean all ideas, inventions, discoveries,
processes, designs, methods, substances, articles, computer programs, and
improvements (including, without limitation, enhancements to, or further
interpretation or processing of, information that was in the possession of
Employee prior to the date of this Agreement), whether or not patentable or
copyrightable, that do not fall within the definition of Business Opportunities,
that Employee discovers, conceives, invents, creates, or develops, alone or with
others, before or during the Term, if such discovery, conception, invention,
creation, or development (i) occurs in the course of Employee’s employment with
the Company or its Affiliates or (ii) occurs with the use of any time,
materials, or facilities of the Company or its Affiliates.

 

13. Non-Compete Obligations During Term. During the Term and except as provided
below or as otherwise permitted by the Company (acting upon the instruction of
the Board):

 

  (a) Employee shall not, other than through the Company or its Affiliates,
engage or participate in any manner, whether directly or indirectly through any
family member or as an employee, employer, consultant, agent, principal,
partner, more than one percent shareholder, officer, director, licensor, lender,
lessor, or in any other individual or representative capacity, in any business
or activity that is engaged in leasing, acquiring, exploring, developing or
producing hydrocarbons and related products; and

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT - Page 14



--------------------------------------------------------------------------------

  (b) all investments made by Employee (whether in his own name or in the name
of any family members or made by Employee’s controlled affiliates), which relate
to the lease, acquisition, exploration, development or production of
hydrocarbons and related products shall be made solely through the Company or
its Affiliates; and Employee shall not (directly or indirectly through any
family members), and shall not permit any of his controlled affiliates to:
(i) invest or otherwise participate alongside the Company or its Affiliates in
any Business Opportunities or (ii) invest or otherwise participate in any
business or activity relating to a Business Opportunity, regardless of whether
the Company or any of its Affiliates ultimately participates in such business or
activity;

provided, however, that this paragraph shall not apply to (x) the existing
personal oil and gas investments owned by Employee, his family members, and his
controlled affiliates as of the Effective Date of the Original Employment
Agreement (the “Existing Personal Investments”); (y) future expenditures made by
Employee and his family members and his controlled affiliates that are required
to maintain, but not increase, their respective current ownership interests in
the Existing Personal Investments, excluding however, any expenditure to
participate in the acquisition, exploration, or development of any acreage that
is not currently included in the Existing Personal Investments as of the
Effective Date; and (z) any opportunity that is first offered to, and
subsequently declined by, the Company (acting through the Board); and further
provided, however, that this subparagraph shall not preclude Employee from
making personal investments in securities of oil and gas companies that are
registered on a national stock exchange, as long as such investments are made in
accordance with any applicable insider trading policy of the Company and the
aggregate amount owned by Employee and all family members and affiliates does
not exceed 1% of such company’s outstanding securities.

 

14. Confidentiality Obligations.

 

  (a) Confidentiality and Non-Disclosure Acknowledgments and Obligations.
Employee hereby acknowledges that all trade secrets and confidential or
proprietary information of the Company and its Affiliates (collectively referred
to herein as “Confidential Information”) constitute valuable, special and unique
assets of the business of the Company and its Affiliates, and that access to and
knowledge of such Confidential Information is essential to the performance of
Employee’s duties, responsibilities, and authorities under this Agreement.
During the Term and the one-year period following the Date of Termination,
Employee shall hold the Confidential Information in strict confidence and shall
not publish, disseminate, or otherwise disclose, directly or indirectly, to any
person other than the Company and its Affiliates and their respective officers,
directors, and employees, any Confidential Information or use any Confidential
Information for Employee’s own personal benefit or for the benefit of anyone
other than the Company and its Affiliates. The Company agrees to provide
previously undisclosed Confidential Information to Employee in exchange for
Employee’s agreement to keep such Confidential Information, and any Confidential
Information to which Employee has already become privy, in strict confidence as
provided in this Agreement.

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT - Page 15



--------------------------------------------------------------------------------

  (b) Confidential Information Inclusions and Exclusions. For purposes of this
Agreement, Confidential Information includes, without limitation, any
information heretofore or hereafter acquired, developed, or used by the Company
or its Affiliates relating to Business Opportunities or Intellectual Property or
other geological, geophysical, economic, financial, or management aspects of the
business, operations, properties, or prospects of the Company or its Affiliates
whether oral or in written form in business records, but shall exclude any
information that (i) has become part of common knowledge or understanding in the
oil and gas industry or otherwise in the public domain (other than from
disclosure by Employee in violation of this Agreement), or (ii) was rightfully
in the possession of Employee, as shown by Employee’s records, prior to the
Effective Date (including Employee’s method of selecting, purchasing, and
reworking oil and gas properties, which the Company and Employee may utilize
subsequent to the Term (subject to the other limitations contained in this
Agreement)); provided, however, that Employee shall provide to the Company
copies of all information described in clause (ii); and provided further,
however, that this subparagraph shall not be applicable to the extent Employee
is required to testify in a judicial or regulatory proceeding pursuant to the
order of a judge or administrative law judge after Employee requests that such
Confidential Information be preserved.

 

15. Obligations After Date of Termination.

 

  (a)

Non-Compete Obligations. The purposes of paragraph 14 and this paragraph 15 are
to protect the Company from unfair loss of goodwill and business advantage and
to shield Employee from pressure to use or disclose Confidential Information or
to trade on the goodwill belonging to the Company. Accordingly, during the
Post-Termination Non-Compete Term, Employee shall not engage or participate in
any manner, whether directly or indirectly through any family member or as an
employee, employer, consultant, agent, principal, partner, shareholder, officer,
director, licensor, lender, lessor, or in any other individual or representative
capacity, in any business or activity that is in engaged in leasing, acquiring,
exploring, developing or producing hydrocarbons and related products within the
boundaries of, or within a four mile radius of the boundaries of, any mineral
property interest of the Company or its Affiliates (including, without
limitation, a mineral lease, overriding royalty interest, production payment,
net profits interest, mineral fee interest, or option or right to acquire any of
the foregoing, or an area of mutual interest as designated pursuant to
contractual agreements between the Company or its Affiliates and any third
party) or any other property on which the Company or its Affiliates have an
option, right, license, or authority to conduct or direct exploratory
activities, such as three dimensional seismic acquisition or other seismic,
geophysical and geochemical activities (but not including any preliminary
geological mapping), as of the Date of Termination or as of the end of the
six-month period following such Date of Termination; provided, however, that
this subparagraph shall not preclude Employee from making personal investments

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT - Page 16



--------------------------------------------------------------------------------

  in securities of oil and gas companies that are registered on a national stock
exchange, if the aggregate amount owned by Employee and all family members and
affiliates does not exceed 1% of such company’s outstanding securities.

 

  (b) Definition of Post-Termination Non-Compete Term. For purposes of this
Agreement, the “Post-Termination Non-Compete Term” is the one-year period
following the Date of Termination; provided, however, that the Post-Termination
Non-Compete Term shall be reduced to the six-month period following the Date of
Termination if this Agreement is terminated on or before the first anniversary
of the CIC Effective Date either (i) by the Company without Cause in accordance
with subparagraph 6(d) or (ii) by Employee for Good Reason in accordance with
subparagraph 6(e).

 

  (c) Non-Solicitation Obligations. Employee shall not, during the Post
Termination Non-Compete Term, solicit, entice, persuade, or induce, directly or
indirectly, any employee (or person who within the preceding 90 days was an
employee) of the Company or its Affiliates to (i) terminate his or her
employment by such person, (ii) refrain from extending or renewing the same
(upon the same or new terms), (iii) refrain from rendering services to or for
such person, (iv) become employed by or to enter into contractual relations with
any Persons other than such person, or (v) enter into a relationship with a
competitor of the Company or its Affiliates.

 

  (d) Discretionary Monthly Non-Compete Payments. The Company may, in its sole
discretion, elect to continue on the Company’s regularly scheduled paydays
Employee’s Base Salary in effect immediately before the Date of Termination
during each month of the Post-Termination Non-Compete Term (the “Monthly
Non-Compete Payments”). The Company shall provide written notice to Employee no
later than 10 days after the Date of Termination or on or before the Company’s
first regularly scheduled payday following the Date of Termination, whichever is
sooner, of its election to make any Monthly Non-Compete Payments. If the Company
does elect to make the Monthly Non-Compete Payments, the Company shall not be
obligated to continue making any such Monthly Non-Compete Payments and shall be
entitled in its sole discretion to cease making the Monthly Non-Compete Payments
at any time and for any reason but only upon at least 30 days’ written notice to
Employee, and the Company shall have no further obligation to Employee under
this subparagraph. If the Company starts but ceases making the Monthly
Non-Compete Payments, then, notwithstanding any contrary provision in this
Agreement, the Post-Termination Non-Compete Term for purpose of subparagraph
15(a) shall expire on the last day of the month in which the final Monthly
Non-Compete Payment was made by the Company.

 

16. Common Law Duties. Employee acknowledges and agrees that his restrictive
covenants in paragraphs 12, 13, 14, and 15 of this Agreement shall supplement,
rather than supplant, his common law duties of confidentiality and loyalty owed
to the Company.

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT - Page 17



--------------------------------------------------------------------------------

17. Survival of Covenants; Enforcement of Covenants; and Remedies.

 

  (a) Survival of Covenants. Employee acknowledges and agrees that his covenants
in paragraphs 12, 13, 14, and 15 of this Agreement shall survive the termination
of this Agreement and shall be construed as agreements independent of any other
provision of this Agreement, and the existence of any Dispute of Employee with
or against the Company or its Affiliates whether predicated on this Agreement or
otherwise shall not constitute a defense to the enforcement by the Company of
those covenants.

 

  (b) Enforcement of Covenants. Employee acknowledges and agrees that his
covenants in paragraphs 12, 13, 14, and 15 of this Agreement are ancillary to
the otherwise enforceable agreements to provide Employee with Confidential
Information and are supported by independent, valuable consideration. Employee
further acknowledges and agrees that the limitations as to time, geographical
area, and scope of activity to be restrained by those covenants are reasonable
and acceptable to Employee and do not import any greater restraint than is
reasonably necessary to protect the Company’s goodwill, Confidential
Information, and other legitimate business interests. Employee further agrees
that if, at some later date, a court of competent jurisdiction determines that
any of the covenants in paragraphs 12, 13, 14, or 15 are unreasonable, any such
covenants shall be reformed by the court and enforced to the maximum extent
permitted under the law.

 

  (c) Remedies. In the event of breach or threatened breach by Employee of any
of his covenants in paragraphs 12, 13, 14, or 15 of this Agreement, the Company
shall be entitled to equitable relief by temporary restraining order, temporary
injunction, or permanent injunction or otherwise, in addition to other legal and
equitable relief to which it may be entitled, including any and all monetary
damages that the Company may incur as a result of such breach, violation, or
threatened breach or violation. The Company may pursue any remedy available to
it concurrently or consecutively in any order as to any breach, violation, or
threatened breach or violation, and the pursuit of one of such remedies at any
time shall not be deemed an election of remedies or waiver of the right to
pursue any other of such remedies as to such breach, violation, or threatened
breach or violation, or as to any other breach, violation, or threatened breach
or violation.

 

18. Successors and Assigns. This Agreement may not be assigned by the Company to
any other person or entity other than an Affiliate of the Company without
Employee’s written consent; provided, however, that in the event of a Change in
Control, the Company shall cause the surviving entity in any such transaction to
assume the Company’s obligations under paragraphs 7 and 8 to the extent such
obligations have not yet been fully performed. Employee’s duties,
responsibilities, authorities, compensation, and benefits under this Agreement
are personal to Employee and may not be assigned to any person or entity without
written consent from the Board. In the event of Employee’s death, this Agreement
shall be enforceable by Employee’s estate, executors, or legal representatives.
This Agreement shall be binding upon and inure to the benefit of the parties and
their respective heirs, legal representatives, successors, and permitted
assigns.

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT - Page 18



--------------------------------------------------------------------------------

19. Representations of Employee. Employee hereby represents and warrants that he
has not previously assumed any obligations inconsistent with those in this
Agreement. Employee further represents and warrants that he has entered into
this Agreement pursuant to his own initiative and that the Company did not
induce him to execute this Agreement in contravention of any existing
commitments. Employee further acknowledges that the Company has entered into
this Agreement in reliance upon the foregoing representations of Employee.

 

20. Dispute Resolution. The parties agree to the following dispute resolution
terms:

 

  (a) Definition of Dispute. Any controversy, claim, complaint, cause of action,
or similar proceeding, whether based on statute, contract, common law,
negligence, tort, misrepresentation, or any other legal theory, arising out of
or relating to this Agreement or Employee’s employment with the Company (a
“Dispute”), shall be resolved solely in accordance with the terms of this
paragraph; provided, however, that the term Dispute shall not include Employee’s
claims for workers’ compensation or unemployment compensation benefits (although
any claim asserted under Ch. 451 of the Texas Labor Code shall be considered a
Dispute subject to dispute resolution under this paragraph).

 

  (b) Mediation. If a Dispute cannot be settled by good faith negotiation
between the parties, the parties shall submit the Dispute to nonbinding
mediation as soon as reasonably possible after the Dispute arose. If complete
agreement cannot be reached within five calendar days of submission to
mediation, either party may file a civil action against the other party in any
court of competent jurisdiction permitted under paragraph 26.

 

  (c) Waiver of Right to Jury Trial. NOTWITHSTANDING ANY OTHER PROVISION IN THIS
AGREEMENT, THE PARTIES SHALL, AND HEREBY DO, IRREVOCABLY WAIVE THE RIGHT TO
TRIAL BY JURY WITH RESPECT TO ANY DISPUTE. IN ADDITION, EMPLOYEE SHALL, AND
HEREBY DOES, IRREVOCABLY WAIVE THE RIGHT TO PARTICIPATE IN ANY CLASS OR
COLLECTIVE ACTION WITH RESPECT TO ANY DISPUTE.

 

21. Attorneys’ Fees and Other Costs. If either party breaches this Agreement, or
if a Dispute arises between the parties based on or involving this Agreement,
the party that enforces its rights under this Agreement against the breaching
party, or that prevails in the resolution of such Dispute, shall be entitled to
recover from the other party its reasonable attorneys’ fees, court costs, and
expenses incurred in enforcing such rights or resolving such Dispute. For
purposes of this paragraph, the finder of fact shall be requested to answer
affirmatively as to whether a party prevailed in order to recoup attorneys’ fees
and other costs pursuant to this paragraph.

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT - Page 19



--------------------------------------------------------------------------------

22. Entire Agreement. This Agreement constitutes the entire agreement between
the parties concerning its subject matters and supersedes all prior and
contemporaneous agreements and understandings, both written and oral, between
the parties with respect to its subject matters, including without limitation
the Original Employment Agreement. Employee agrees that the Company has not made
any promise or representation to him concerning this Agreement not expressed in
this Agreement, and that, in signing this Agreement, he is not relying on any
prior oral or written statement or representation by the Company but is instead
relying solely on his own judgment and his legal and tax advisors, if any.

 

23. Amendment of Agreement. This Agreement may not be modified or amended in any
respect except by an instrument in writing signed by the party against whom such
modification or amendment is sought to be enforced. Notwithstanding the previous
sentence, the Company may modify or amend this Agreement in its sole discretion
at any time without the further consent of the Employee in any manner necessary
to comply with applicable law and regulations or the listing or other
requirements of any stock exchange upon which the Company is listed. No
modification or amendment may be enforced against the Company unless such
modification or amendment is in writing and signed by the Board.

 

24. Waiver. The waiver by either party of a breach of any term of this Agreement
shall not operate or be construed as a waiver of a subsequent breach of the same
provision by either party or of the breach of any other term or provision of
this Agreement.

 

25. Severability. If any provision of this Agreement is held to be illegal,
invalid, or unenforceable, (a) this Agreement shall be considered divisible,
(b) such provision shall be deemed inoperative to the extent it is deemed
illegal, invalid, or unenforceable, and (c) in all other respects this Agreement
shall remain in full force and effect; provided, however, that, if any such
provision may be made enforceable by limitation, then such provision shall be
deemed to be so limited and shall be enforceable to the maximum extent permitted
by applicable law.

 

26. Governing Law; Venue. This Agreement shall be governed by the laws of the
State of Texas, without regard to its conflict-of-laws principles. Employee and
the Company hereby irrevocably consent to the binding and exclusive venue for
any Dispute between the parties arising out of or related to this Agreement
being in the state or federal court of competent jurisdiction that regularly
conducts proceedings in Tarrant County, Texas. Nothing in this Agreement,
however, precludes Employee or the Company from seeking to remove a civil action
from any state court to federal court.

 

27. Notices. All notices under this Agreement shall be in writing and shall be
deemed to have been delivered on the date personally delivered or three calendar
days after the date deposited in a receptacle maintained by the United States
Postal Service for such purpose, postage prepaid, by certified mail, return
receipt requested, addressed to the Company at its headquarters or Employee at
the address of such person as set forth in the Company’s records. Either party
may designate a different address by providing written notice of such new
address to the other party.

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT - Page 20



--------------------------------------------------------------------------------

28. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and all of which together shall be
considered one and the same agreement. The delivery of this Agreement in the
form of a clearly legible facsimile or electronically scanned version by e-mail
shall have the same force and effect as delivery of the originally executed
document.

 

29. Code Section 409A.

 

  (a) Intent. All or a portion of the payments and benefits provided under this
Agreement is intended to be exempt from Section 409A and any ambiguous provision
will be construed in a manner that is compliant with or exempt from the
application of Section 409A. In particular, such payments and benefits are
intended to constitute short-term deferrals described in Treasury Regulation
Section 1.409A-1(b)(4) or a payment or benefit described in Treasury Regulation
Section 1.409A-1(b)(9)(v). The provisions of this Agreement shall be interpreted
in a manner consistent with this intent.

 

  (b) Specified Employee Postponement. Notwithstanding subparagraph (a) of this
paragraph or any other provision of this Agreement to the contrary, if the
Company or an Affiliate that is treated as a “service recipient” (as defined in
Section 409A) is publicly traded on an established securities market (or
otherwise) and Employee is a “specified employee” (as defined below) and is
entitled to receive a payment that is subject to Section 409A on account of
Employee’s Separation from Service, such payment may not be made earlier than
six months following the date of his Separation from Service if required by
Section 409A, in which case, the accumulated postponed amount shall be paid in a
lump sum payment on the Section 409A Payment Date. The “Section 409A Payment
Date” is the earlier of (i) the date of Employee’s death or (ii) the date that
is six months and one day after Employee’s Separation from Service. If any
payment to Employee is delayed pursuant to the foregoing sentence, such amount
instead will be paid, with interest at the rate set out in Section 11(d), on the
Section 409A Payment Date. For purposes of Section 409A, each payment amount or
benefit due under this Agreement will be considered a separate payment and
Employee’s entitlement to a series of payments or benefits under this Agreement
is to be treated as an entitlement to a series of separate payments. The
determination of whether Employee is a “specified employee” shall be made in
accordance with Section 409A using the default provisions in the Section 409A
unless another permitted method has been prescribed for such purpose by the
Company.

 

30.

Right to Consult a Tax Advisor. Notwithstanding any contrary provision in this
Agreement, Employee shall be solely responsible for any risk that the tax
treatment of all or part of any payments provided by this Agreement may be
affected by Section 409A, which may impose significant adverse tax consequences
on him, including accelerated

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT - Page 21



--------------------------------------------------------------------------------

  taxation, a 20% additional tax, and interest. Because of the potential tax
consequences, Employee has the right, and is encouraged by this paragraph, to
consult with a tax advisor of his choice before signing this Agreement.

[Signature Page Follows]

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT - Page 22



--------------------------------------------------------------------------------

EMPLOYEE:

/s/ Sergei Krylov

Name:   Sergei Krylov COMPANY:

APPROACH RESOURCES INC.,

A Delaware Corporation

By:  

/s/ J. Ross Craft

Name:  

J. Ross Craft

Title:  

President and Chief Executive Officer

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT - Page 23